DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is being considered by the examiner.
Drawings
The drawings are objected to because “2620” is pointing/referring to one object in Fig. 26 and pointing/referring to another object in Fig. 32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “3115” in Fig. 33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “back electromotive force (EMF)” in Claims 7 and 17 (see [0060]) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7 and 17 is objected to because of the following informalities: “built in a back electromotive force”.  Appropriate correction/explanation is requested such as “a built in back electromotive force” to make the claim limitation more clear.
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1-2, 5-6, 9-10, 11-12, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (JP2017010662) in view of Feely (US5922034).
Regarding Claim 1, Takayama teaches, in Fig. 1 and Fig. 3, a relay assembly, comprising: a vital relay (41) used in a vital circuit and configured to be rack-installed in an equipment room in a wayside case or a housing (see Fig. 1, Fig. 11, [0002], [0017]); a plurality of vital relay contacts (42); a relay socket base assembly (30,20) coupled to the vital relay (41), the relay socket base assembly including: a relay socket base (30) including a plurality of vital relay contact prongs (42), a plug assembly (33,32) including a plurality of printed circuit board (PCB) mounted contact terminals (32) ([0017]), and a plurality of contact terminals (13) that provide a connection between the plurality of vital relay contact prongs (42) and the plurality of printed circuit board (PCB) mounted contact terminals (32) ([0018], [0027]), but does not teach a current flow is restricted by a single supply solid-state current limiter and an ancillary electrical control module.  
Feely teaches, in Fig. 5,8, 8A, a current flow is restricted by a single supply solid-state current limiter (PRD (5)) (see column 5 lines 48-63, column 6 lines 53-57) and an ancillary electrical control module (PRD (5))(column 4 line 59- column 5 line 5).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relay assembly as disclosed by Takayama with the solid-state current limiter and control module as disclosed by Feely in order to provide simple, small-scale modular embodiment without the costly, inflexible, centralized structure (column 3 lines 45-49).  
Regarding Claim 11,  Takayama teaches, in Fig. 1 and Fig. 3, a method of providing a modular solid-state current-limiting (see Feely-PRD) via a relay assembly, the method comprising: 19201813249 providing a vital relay (41) used in a vital circuit and configured to be rack- installed in an equipment room in a wayside case or a housing (see Fig. 1, Fig. 11, [0002], [0017]); providing a plurality of vital relay contacts (42); providing a relay socket base assembly (30,20) coupled to the vital relay (41), the relay socket base assembly including: a relay socket base (30) including a plurality of vital relay contact prongs (42), a plug assembly (33,32) including a plurality of printed circuit board (PCB) mounted contact terminals (32)[0017]), and a plurality of contact terminals (13) that provide a connection between the plurality of vital relay contact prongs (42) and the plurality of printed circuit board (PCB) mounted contact terminals (32,([0018],[0027]);  but does not teach a current flow is restricted by a single supply solid-state current limiter and providing an ancillary electrical control module.
Feely teaches, in Fig. 5,8, 8A, a current flow is restricted by a single supply solid-state current limiter (PRD (5)) (see column 5 lines 48-63, column 6 lines 53-57) and providing an ancillary electrical control module (PRD (5))(column 4 line 59- column 5 line 5).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relay assembly as disclosed by Takayama with the solid-state current limiter and control module as disclosed by Feely in order to provide simple, small-scale modular embodiment (Feely, column 3 lines 45-49).  
Regarding Claim 2, Takayama and Feely teaches the relay assembly of claim 1, wherein the relay socket base including: a plugboard (10); and a contact terminal receptacle (12) (Takayama, Fig. 3, [0018]).  
Regarding Claim 12, Takayama and Feely teaches the method of claim 11, wherein the relay socket base including: a plugboard (10); and a contact terminal receptacle (12) (Takayama, Fig. 3, [0018]).  
18201813249 Regarding Claim 5, Takayama and Feely teaches the relay assembly of claim 1, wherein the plug assembly includes a plurality of contact terminal inserts to house the plurality of printed circuit board (PCB) mounted contact terminals (32) (Takayama, [0025], Fig. 8(a)- 8(c)).  
Regarding Claim 15, Takayama and Feely teaches the method of claim 11, wherein the plug assembly includes a plurality of contact terminal inserts to house the plurality of printed circuit board (PCB) mounted contact terminals (32) (Takayama, [0025], Fig. 8(a)- 8(c)).  
Regarding Claim 6, Takayama and Feely teaches the relay assembly of claim 1, wherein the plurality of printed circuit board (PCB) mounted contact terminals (32 connected to 23) of the plug assembly provides a connection to one or more module circuits (Takayama, [0020]).  
20201813249 Regarding Claim 16, Takayama and Feely teaches the method of claim 11, wherein the plurality of printed circuit board (PCB) mounted contact terminals (32 connected to 23) of the plug assembly provides a connection to one or more module circuits (Takayama, [0020]).  
Regarding Claim 9, Takayama and Feely teaches the relay assembly of claim 1, wherein the plug assembly includes one or more printed circuit board (PCB) connectors for relay contacts (42) (Takayama, [0018]).  
Regarding Claim 19, Takayama and Feely teaches the method of claim 11, wherein the plug assembly includes one or more printed circuit board (PCB) connectors for relay contacts (42)(Takayama, [0018]).  
Regarding Claim 10, Takayama and Feely teaches the relay assembly of claim 1, wherein the plug assembly further comprising: one or more module circuits (Feely, PRD(5)); a board (Takayama, 33) with a wire trace that provides a landing point for external wiring (Takayama, Fig. 10) and connects the external wiring to the one or more module circuits (Feely, Fig. 8, column 7 lines 29-32); and a stand off (Takayama, Fig. 10).   
Regarding Claim 20, Takayama and Feely teaches the method of claim 11, wherein the plug assembly further comprising: one or more module circuits (Feely, PRD(5)); a board (Takayama, 33) with a wire trace that provides a landing point for external wiring (Takayama, Fig. 10)  and connects the external wiring to the one or more module circuits (Feely, Fig. 8, column 7 lines 29-32); and a stand off (Takayama, Fig. 10).
Claims 3, 8, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama and Feely in view of Alstom (Signaling).   
Regarding Claim 3, Takayama and Feely teaches the relay assembly of claim 2, but does not teach the relay socket base assembly includes a plurality of insulators that separate the plurality of contact terminals, wedges the plurality of contact terminals against the plurality of vital relay contact prongs and secures the contact terminal receptacle to the plugboard of the relay socket base.  
Alstom teaches the relay socket base assembly includes a plurality of insulators that separate the plurality of contact terminals, wedges the plurality of contact terminals against the plurality of vital relay contact prongs and secures the contact terminal receptacle to the plugboard of the relay socket base (page 122, column 2 lines 1-4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relay socket base assembly as disclosed by Takayama and Feely with the wedge shaped plug insulator as disclosed by Alstom in order to provide improved reliability (page 122, column 1 lines 1-7).  
Regarding Claim 13, Takayama and Feely teaches the method of claim 12, but does not teach the relay socket base includes a plurality of insulators that separate the plurality of contact terminals, wedges the plurality of contact terminals against the plurality of vital relay contact prongs and secures the contact terminal receptacle to the plugboard of the relay socket base.  
Alstom teaches the relay socket base includes a plurality of insulators that separate the plurality of contact terminals, wedges the plurality of contact terminals against the plurality of vital relay contact prongs and secures the contact terminal receptacle to the plugboard of the relay socket base (page 122, column 2 lines 1-4).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relay socket base assembly as disclosed by Takayama and Feely with the wedge shaped plug insulator as disclosed by Alstom in order to provide improved reliability (page 122, column 1 lines 1-7).  
Regarding Claim 8, Takayama and Feely teaches the relay assembly of claim 1, further comprising: at least one circuit protection module (Feely, PRD (5)) mounted on the plug assembly (Feely, column 5 lines 48-63, column 6 lines 53-57); but does not teach at least one jumper module mounted on the plug assembly. 
Alstom teaches one jumper module mounted on the plug assembly (page 116, column 2 lines 5-8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relay assembly as disclosed by Takayama and Feely with the jumper module as disclosed by Alstom in order to achieve an outstanding level of safety and reliability (Alstom, page 116 lines 2-5).  
Regarding Claim 18, Takayama and Feely teaches the method of claim 11, wherein the relay assembly further comprising: at least one circuit protection module (Feely, PRD (5)) mounted on the plug assembly (Feely, column 5 lines 48-63, column 6 lines 53-57); but does not teach at least one jumper module mounted on the plug assembly.  
Alstom teaches one jumper module mounted on the plug assembly (page 116, column 2 lines 5-8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relay assembly as disclosed by Takayama and Feely with the jumper module as disclosed by Alstom in order to achieve an outstanding level of safety and reliability (Alstom, page 116 lines 2-5).  
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama and Feely in view of LIUZHOU (CN107804253)(see also attached).
Regarding Claim 7, Takayama and Feely teaches the relay assembly of claim 1, further comprising:  one or more circuit protection modules (Feely, PRD (5)) that include overcurrent protection circuits (Feely, column 5 lines 48-63, column 6 lines 53-57), but does not teach an optional modular three-connection, solid-state flasher module configured to mount without an additional bracket, wherein the modular three-connection, solid-state flasher module has built in a back electromotive force (EMF) protection circuit .  
LIUZHOU teaches an optional modular three-connection, solid-state flasher module configured to mount without an additional bracket (generally known in the art, see Alstom pg. 128), wherein the modular three-connection, solid-state flasher module has built in a back electromotive force (EMF) protection circuit (Fig. 3-{D1, D3}, Description paragraph 21-22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relay assembly as disclosed by Takayama and Feely with the flasher module as disclosed by LIUZHOU in order to provide a flashing device that can indicate different road situation (Alstom, pg. 128) and also protect the internal circuitry (chips) from being damaged (LIUZHOU, description paragraph 21-22).  
Regarding Claim 17, Takayama and Feely teaches the method of claim 11, wherein the relay assembly further comprising: one or more circuit protection modules (Feely, PRD (5)) that include overcurrent protection circuits (Feely, column 5 lines 48-63, column 6 lines 53-57), but does not teach an optional modular three-connection, solid-state flasher module configured to mount without an additional bracket, wherein the modular three-connection, solid-state flasher module has built in a back electromotive force (EMF) protection circuit.  
LIUZHOU teaches an optional modular three-connection, solid-state flasher module configured to mount without an additional bracket (generally known in the art, see Alstom pg. 128), wherein the modular three-connection, solid-state flasher module has built in a back electromotive force (EMF) protection circuit (Fig. 3-{D1, D3}, Description paragraph 21-22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relay assembly as disclosed by Takayama and Feely with the flasher module as disclosed by LIUZHOU in order to provide a flashing device that can indicate different road situation (Alstom, pg. 128) and also protect the internal circuitry (chips) from being damaged (LIUZHOU, description paragraph 21-22).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848